PROMISSORY NOTE Denver, Colorado $375,000.00 August 11, 2009 Vista International Technologies, Inc., a Delaware corporation with its principal place of business at 4704 Harlan Street, Suite 685, Denver, Colorado 80212 (the "Payor"), for value received, hereby unconditionally promises to pay to the order of RICHARD C. STRAIN, an individual residing at 15 Loockerman Avenue, Poughkeepsie, New York 12601 (the "Payee"), on the earlier of (i) the date of commencement of any bankruptcy, insolvency or similar proceedings in respect of the Payor and (ii) December 31, 2011, in lawful money of the United States of America, the maximum principal sum of THREE HUNDRED SEVENTY- FIVE THOUSAND and 00/100 ($375,000.00) DOLLARS (the “Maximum Principal Amount”) or such lesser amount as shall have been advanced by Payee to Payor, together with interest thereon as hereinafter provided. SECTION 1.Interest. Interest shall accrue on the outstanding principal amount of this Promissory Note at the rate of nine percent (9%). Interest shall be computed based upon a 365 day year. SECTION 2.Advances. From time to time, Payee may make advances, or loans, to Payor up to the Maximum Principal Amount to enable Payor to repay certain of its trade creditors on teiins favorably negotiated by Payor. Each such advance will be subject to the terms and conditions of this Note. Each advance will be supported by submission of a Request for Advance in the form annexed as Exhibit A hereto. SECTION 3.Repayments.
